Citation Nr: 0912272	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-09 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Kirsten E. Wold, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk
INTRODUCTION

The Veteran had active duty military service from July 1976 
to July 1979 and from November 1980 to November 1982.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating determination by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The Veteran had a hearing 
before a VA Regional Hearing Office Review Officer in 
November 2007.  A transcript of that hearing is contained in 
the record.  


FINDINGS OF FACT

1. The April 2004 Board decision denying the Veteran's claim 
for service connection for a psychiatric disorder is final.  

2. The competent evidence received since the April 2004 final 
Board decision does not relate to an unestablished fact 
necessary to substantiate the previously disallowed claim.


CONCLUSIONS OF LAW

1. The April 2004 Board decision denying the appellant's 
claim of entitlement to service connection for a psychiatric 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1003 (2008).

2. Evidence received since the April 2004 Board decision in 
connection with appellant's claim of entitlement to service 
connection for a psychiatric disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that a March 2005 letter expressly informed 
the Veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim decided herein.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the record, the Board finds that the 
March 2005 letter satisfied the Kent notice requirements of 
the VCAA.  In this regard, the March 2005 letter provided 
appropriate notice regarding what constituted new and 
material evidence, and specifically informed the appellant 
what evidence and information was necessary to reopen his 
previously disallowed claim.  

The March 2005 letter also partially satisfied the notice 
requirements as they relate to the underlying claim of 
service connection.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002) 
(explaining the requirements).  In this regard, the March 
2005 letter advised the Veteran what information and evidence 
was needed to substantiate the claim decided herein.  The 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records such as medical records, employment records, and 
records from other Federal agencies.  

Since the March 2005 letter was sent to the Veteran prior to 
the December 2005 rating decision, VCAA notice with respect 
to the elements addressed in the letter was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  This notice was not provided to the Veteran.  
Nonetheless, the Board finds this error to be 
nonprejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the Board has concluded that the 
Veteran has not presented new and material evidence.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board 
decision.  

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of his claim and 
requesting a VA medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are all relevant VA and non-VA 
treatment records.  A new medical exam is not warranted 
because the Board finds the Veteran has not presented any new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  The 
appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 
C.F.R. § 3.156(a) (2008), 'new and material' evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The appellant was previously denied entitlement to service 
connection for a psychiatric disorder in April 2004.  The 
Board denied the Veteran's claim because he did not 
demonstrate either that he suffered from a compensable 
psychiatric disorder during service (or within one year of 
separation), or that his current psychiatric disorders are 
related to his active duty service.  The evidence used in 
making this determination consisted of the Veteran's service 
treatment and personnel records, private treatment records, 
Social Security Administration records, VA medical 
examination reports, an independent VA medical evaluation, 
and the Veteran's lay statements.

In March 2005, the Veteran filed to reopen his previously 
disallowed claim of entitlement to service connection for a 
psychiatric disability.  Although the Veteran submitted 
additional evidence, the RO found that the evidence was not 
new and material and denied his claim in December 2005.  The 
additional evidence received since the April 2004 denial 
includes oral and written statements from the appellant and 
additional treatment records.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, 
the Board must still determine whether the evidence submitted 
is competent.  In the present case, the Veteran has provided 
additional lay statements, both in writing and at his October 
2007 hearing, asserting that his psychiatric disorder was 
incurred in service.  Unfortunately, these statements cannot 
be accepted as competent medical evidence sufficient to 
establish service connection.  As stated in Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), the Veteran as a 
layperson is not competent to provide evidence regarding a 
diagnosis or the cause of his psychiatric disorder.  Since 
this evidence is not competent, it cannot be used to 
establish a fact necessary to substantiate the Veteran's 
claim, and therefore does not qualify as material.  Moreover, 
the Veteran's statements concerning this point are already 
part of the record, meaning repetition of such statements is 
duplicative and not material.

The Veteran has also submitted a substantial number of VA and 
private treatment records since his April 2004 denial.  While 
many of these records are duplicative of records received 
before the April 2004 Board decision, there are treatment 
records primarily from Midtown Community Mental Health Center 
and the VA Medical Center in Indianapolis which have not 
previously been considered.  However, although these records 
are new, they do not address the reasons for the Board's 
prior denial and merely re-establish that the Veteran 
continues to suffer from a psychiatric disorder, primarily 
schizophrenia.  Since this fact was already established at 
the time of the previous final denial, the evidence is not 
sufficient to reopen the Veteran's claim.  

In sum, the evidence submitted by the Veteran since the 
previous final denial is not new and material.  While some of 
it is new, namely a portion of the VA and private treatment 
records, it does not address the reasons for the Board's 
April 2004 denial and does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim.  
Therefore, the Board finds the Veteran's request to reopen 
his previously disallowed claim of entitlement to service 
connection for a psychiatric disability must be denied.  38 
C.F.R. § 3.156(a).  


ORDER

The Veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


